DISSENTING OPINION
Bhown, Judge:
The writer respectfully dissents from the majority opinion in denying the petition for the remission of the penalties here involved. The evi*760dence at the hearing showed conclusively that the oversight on the part of the importer’s import manager resulting in the Omission to instruct their customs brokers to add to the invoice values 9 percent to cover jobbers’ discount on certain items was due entirely to haste in preparing the papers to clear this particular entry for a special sale in Los Angeles, and indicated not the slightest intention to defraud the Government of any part of the revenue due it. It was an advance the importer had been regularly making on the same merchandise on Baltimore entries for several years. The intent to defraud is the only matter which this court may properly consider to determine whether to grant or deny a petition for remission of excess duties or penalties. Badly drawn petition does not constitute fraud on the part of the importer at the time of entry nor transform an unintentional oversight into an intention to defraud. There is not the slightest indication of fraud or the intention to defraud disclosed by the record before us, which indicates just the opposite and, therefore, the petition should be granted and the penalties remitted.